Waite, C. J.
I concur in the opinion expressed, except so far as the claims of Elnathan Wheeler and William S. Edgerton are concerned. As to them, I am clearly of opinion that, under the statute of 1852, they are entitled to their liens.
That act provides that “every dwelling-house, or other building, for the construction, erection, or repairs of which, any person shall have a claim for materials furnished, or services rendered, exceeding the sum of twenty-five dollars, shall, with the land, on which the same may stand, be subject to the payment of what may be due from the proprietor, and the same shall be a lien on such land and building.”
*561Nothing can be more clear, explicit, and comprehensive than the language here used. The only qualifications are, that the claim must exceed twenty-five dollars, and can only be charged upon what may be due from the proprietor. Nothing more is required than to take the proper measures, prescribed in the statute, to perfect the lien. And it is admitted, that has been done in the present case.
It is found, by the committee, that these two defendants-furnished materials, and performed labor in building the plaintiffs’ meeting-house; that the claim of each exceeds the sum of twenty-five dollars; and that there is still enough due from the plaintiffs to the contractors, by whom they were employed, to satisfy their claims. Why, then, are they not entitled to satisfaction ? Their case comes within the plain and express provisions of the statute.
It has been said that it must be construed in connection with the preceding statutes, and be limited, in its operation, to the claims of those who have been employed by the proprietors of the building. But this limitation, in my judgment, is neither warranted by the language of the statute, nor was it in the contemplation of the legislature.
The title of the act describes it, as being in “ addition to ” the first statute, passed upon this subject, but in the body of the act, there is not one word showing any connection with any previous statute.
The law, securing to mechanics a lien upon buildings, has been gradually extended, as its beneficial operation became manifest.
The first statute, passed in 1831, was designed merely to secure the contractor against the failure of the owner of the building. It gave Mm a lien, when the amount, due him upon his contract, exceeded the sum of two hundred dollars. The act of 1839, extended the right to a sub-contractor, having a claim to the amount of fifty dollars. The act of 1852 gave a lien to any person, who had furnished materials, or performed labor, to the amount of twenty-five *562dollars, and charged it only upon the sum remaining due from the proprietor of the building.
Finally, the general assembly, at its last session, repealed all these statutes, and passed a new one, almost in the very words of the act of 1852, with some additional provisions for the further benefit of the laboring mechanic. The lien is given, not only for work done upon a building, but upon any of its appurtenances, and subjects the owner to the payment of the claim, whether he is, or is not, indebted upon his contract, for the building or the repairs,—thus giving more adequate security to the laboring man, than was provided in the former statutes.
It is further said, that the construction, here given to the act of 1852, imposes onerous duties upon the owners of buildings, requiring them to see that workmen and material men are all paid. But those duties are less onerous than those imposed by the act of the last legislature. The former merely requires them to see to the application of the payments, which they have agreed to make. The latter statute requires them to pay the liens, whether they are, or are not, indebted to any one for the amount.
It is better, far better, that they should be required to see that the claims of such men are satisfied, than that they should be defrauded by irresponsible builders. If men choose to employ such builders to erect, or repair their buildings, let them take proper security, or so regulate their payments that the workmen, and material men, shall not lose their labor, and their property, by the insolvency of the builder, and their families suffer in consequence.
The law, upon this subject, is a very wholesome and beneficial one, and well calculated to guard the interests of a' class of men, who have formerly been, in many cases, great sufferers, and are peculiarly entitled to legislative protection. It should receive a fair and liberal construction, and if it should be holden that the statute, now in force, is insufficient for that purpose, from the disposition hitherto manifested by *563the legislature, I have no doubt that it will soon be made fully adequate for such purpose.
And it seems to me that there is no Christian community, that would not rather take all the measures necessary to protect the interests of the laborers on their church, than worship in one, built by persons, who have been defrauded of their labor and property by bankrupt builders, employed, by that community.
For these reasons, I am of opinion that Wheeler and Edgerton have valid liens upon the plaintiffs’ meeting-house, for the work they have done upon it, and the materials they have furnished, and are entitled to payment from the amount still due from the plaintiffs to the insolvent builders.
Decree accordingly.